Citation Nr: 0915960	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In September 2003, the appellant submitted a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  By a June 2004 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating thereto, effective from September 10, 2003.  
The appellant appealed this decision to the Board, seeking a 
higher initial evaluation.

During the June 2008 Boarding hearing, the appellant 
testified that manifestations of his PTSD had worsened since 
the most recent VA examination.  As such, in September 2008, 
the Board remanded the issue to the RO for further 
development, including an additional VA examination.  In the 
Board's September 2008 Remand, the RO was directed to contact 
the appellant and afford him the opportunity to identify or 
submit any additional pertinent evidence in support of his 
claim.  After completing this action, and any other 
development as may have been indicated by any response 
received as a consequence of the directives in the September 
2008 Board Remand, the RO was to readjudicate the appellant's 
claim taking into consideration all pertinent evidence 
received.  If the benefit sought on appeal remained denied, 
the RO was to issue a supplemental statement of the case and 
remit the claim to the Board for further appellant review.

After the September 2008 Board remand was issued, the RO 
scheduled the appellant for a VA examination, which took 
place in December 2008.  The RO also obtained treatment 
reports from Jesse Brown VA Medical Center, dated from June 
2004 to December 2008.  Additionally, the appellant submitted 
two statements in support of his claim, both time stamped by 
the RO as being received on February 3, 2009.  

After receiving all of this evidence, the RO readjudicated 
the appellant's claim.  Because the benefits sought on appeal 
remained denied, the RO issued a supplemental statement of 
the case, dated on February 6, 2009.  A review of this 
supplemental statement of the case revealed that the RO 
failed to incorporate the letters that were submitted by the 
appellant.  Under these circumstances, the Board finds that 
pertinent evidence that was timely received was not 
considered in the re-adjudication of this issue and 
supplemental statement of the case of this issue.  See 
38 C.F.R. § 19.31 (2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998) (holding that compliance is neither optional 
nor discretionary).  Thus, the RO must readjudicate the claim 
taking into consideration the letters submitted by the 
appellant.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include any 
recent medical treatment.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Additionally, the RO 
must obtain and associate with the claims 
file all VA medical treatment reports not 
of record.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim. 
The appellant must then be given an 
opportunity to respond.

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated, specifically taking into 
consideration all pertinent evidence 
received since the September 2008 Board 
Remand.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

